

116 HR 1495 IH: Income Verification Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1495IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Abraham (for himself, Mr. Gaetz, Mr. Meadows, Mr. Aderholt, Mr. Higgins of Louisiana, Mr. Steube, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require State agencies to use Federal tax return information to verify income eligibility for
			 Medicaid, the Temporary Assistance for Needy Families program, and the
			 Supplemental Nutrition Assistance Program.
	
 1.Short titleThis Act may be cited as the Income Verification Act. 2.Verification of TANF income eligibility (a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following new paragraph:
				
 (13)Verification of income using Federal tax return informationA State to which a grant is made under section 403 shall use return information disclosed to the State agency responsible for administering the State program funded under this part in accordance with section 6103(l)(7) of the Internal Revenue Code of 1986 to verify the determination of an individual's or family's income for purposes of determining the individual's or family's eligibility for, and amount of, assistance under the State program funded under this part..
 (b)Effective dateThe amendment made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			3.Verification of Medicaid income eligibility
 (a)In generalSection 1902(e)(14) of the Social Security Act (42 U.S.C. 1396a(e)(14)) is amended by adding at the end the following new subparagraph:
				
 (L)Verification of income using Federal tax return informationA State shall use return information disclosed to the State agency responsible for administering the State plan under this title in accordance with section 6103(l)(7) of the Internal Revenue Code to verify a determination of income eligibility for any individual—
 (i)whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A);
 (ii)who is described in subclause (II), (IV), or (V) of subparagraph (D)(i); or (iii)to whom clause (ii), (iii), or (iv) of subparagraph (D) applies..
 (b)Effective dateThe amendment made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			4.Verification of Supplemental Nutrition Assistance Program (SNAP) eligibility
 (a)In generalSection 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended— (1)in paragraph (25)(B)(ii), by striking and at the end;
 (2)in paragraph (26)(C)(ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (27)that in determining the eligibility of an applicant household under paragraph (3), the State agency shall verify the income of the household using return information for that household disclosed to the State agency under section 6103(l)(7) of the Internal Revenue Code of 1986..
 (b)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			